                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA



     DEAN BEER                                    :       CIVIL ACTION
                                                  :
            v.                                    :
                                                  :
     MONTGOMERY COUNTY                            :       NO. 20-1486




     KEISHA HUDSON                                :       CIVIL ACTION
                                                  :
            v.                                    :
                                                  :
     MONTGOMERY COUNTY                            :       NO. 20-1487


                                      JOINT RULE 26(f) REPORT
            In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties conferred

     on October 13, 2020 and submit the following report of their meeting for the court’s consideration.

I.      Counsel

            A. Lead counsel for Plaintiff Dean Beer: Ronald L. Greenblatt

            B. Lead counsel for Plaintiff Keisha Hudson: Charles L. Gerstein

            C. Lead counsel for Defendant Montgomery County: Raymond McGarry

            D. Counsel who participated in Rule 26(f) conference on behalf of Plaintiff(s):

                 Ronald L. Greenblatt, Patricia V. Pierce, and Noah S. Cohen for Plaintiff Beer, and
                 Charles L. Gerstein, David Rudovsky, and Bina Ahmad for Plaintiff Hudson

            E. Counsel who participated in Rule 26(f) conference on behalf of Defendant(s):
                 Raymond McGarry, Jami B. Nimeroff, and Mary Kay Brown for Defendant
                 Montgomery County.

II.      Description of Claims and Defenses

         a. Plaintiffs’ Claims

             Defendant Montgomery County terminated Plaintiff Beer from his position as

      Montgomery County’s Chief Public Defender on February 26, 2020, in retaliation for filing an

      amicus brief detailing Montgomery County’s unlawful bail practices in violation of his rights

      under the First Amendment approximately three weeks earlier. Mr. Beer had an exemplary

      performance record throughout his employment with Montgomery County, first as Deputy Chief

      Public Defender for two years followed by more than four years as Chief Public Defender.

             Lee A. Soltysiak, Montgomery County’s Chief Operating Officer, stated in a letter to Mr.

      Beer on February 20, 2020, that the filing of the brief was outside the scope of his employment.

      Mr. Soltysiak is correct. Mr. Beer was not acting within his “ordinary job duties” when he filed

      the brief, entitling him to protection under the First Amendment. Defendant’s termination of

      Plaintiff Beer was also in violation of Pennsylvania’s exception to at-will dismissal given the

      importance of ensuring the independence of Montgomery County’s Public Defender’s office, and

      those across the Commonwealth.

             Defendant also terminated Deputy Defender Keisha Hudson after four years of

      employment for exposing Montgomery County’s unjust and unconstitutional bail system, although

      unlike Plaintiff Beer, never provided Plaintiff Hudson with a reason for the termination. Defendant

      fired Hudson because of her constitutionally protected speech. Neither Beer nor Hudson had ever

      been subject to any formal discipline prior to their abrupt firings.




                                                        2
        Plaintiff Beer has suffered and will continue to suffer damages in the form of wage loss,

emotional distress, and reputational harm. Further, Plaintiffs will seek punitive damages in this

matter. Plaintiff Hudson has suffered lost wages, emotional distress, and reputational harm.

    b. Defendants’ Defenses

        Defendants had legitimate reasons for all employment decisions made regarding plaintiffs.

Plaintiffs were not terminated because of any position taken or argument made in the Amicus Brief

filed by the Office of the Public Defender as alleged in the Complaint, or otherwise with respect

to conduct taken by them on issues of bail reform. The bail practices complained of by plaintiffs

are not the bail practices of defendants. Bail is a practice under the exclusive control of the courts,

which are not under the supervision or control of defendants. Even though the Commissioners

have no say in bail reform which is an issue under the purview of the courts, the Commissioners

have always been in favor of bail reform as a policy matter and have budgeted funds in the county

budget for it.

        First Amendment Retaliation

        Plaintiffs cannot prevail on a claim for First Amendment retaliation because, among other

reasons: (1) the Amicus Brief did not constitute speech on the part of either plaintiff, (2) to the

extent the Amicus Brief was the speech of either plaintiff, such speech was made in the course of

plaintiff’s ordinary professional duties and thus not citizen speech protected by the First

Amendment to the United States Constitution, and (3) to the extent the Amicus Brief was the

speech of either plaintiff, such speech was made using the specialized knowledge plaintiff obtained

as Chief Public Defender or Deputy Chief Public Defender and thus not citizen speech protected

by the First Amendment to the United States Constitution.




                                                  3
               Not Plaintiffs’ Speech

       In this case, the Amicus Brief at issue was not filed by or on behalf of either plaintiff; but

rather, on behalf of the Office of the Public Defender by Lee Awbrey, Chief of Appeals, Office of

the Public Defender. Thus, the Amicus Brief cannot represent either plaintiff’s speech.

               Not Citizen Speech

       According to plaintiffs, the Office of the Public Defender filed the Amicus Brief because

the issue of bail reform directly involved the representation of its clients. Moreover, the filing of

amicus briefs was within the ordinary course of conduct for the Office of Public Defender. In the

12 months prior to the filing of the Amicus Brief relevant to this matter, the OPD participated as

an amicus in two other cases. This makes it clear that the filing of amicus briefs is not outside the

scope of the Office of the Public Defender’s course of conduct in advancing the interests of its

indigent clients. As such, the filing of an Amicus Brief by the Office of the Public Defender cannot

be considered “citizen speech” of either plaintiff.

       In addition, the Amicus Brief was clearly written based upon the specialized knowledge

and experience of the Office of the Public Defender, gained during the representation of indigent

defendants. As alleged by plaintiffs, the Office of the Public Defender used specific examples of

cases handled by Office of the Public Defender attorneys to support the arguments in the Amicus

Brief. The Office of the Public Defender’s knowledge of these specific examples, and their

experience with the cash bail system in the Montgomery County courts, could only have been

acquired as a result of the specialized knowledge and experience gained during the course and

scope of employment at the Office of the Public Defender. The Amicus Brief cannot be considered

“citizen speech,” and is not protected by the First Amendment.




                                                  4
              Wrongful Discharge

              Plaintiff’s claims for wrongful discharge do not set forth a valid claim for relief as they do

       not set forth a clearly defined public policy. Moreover, defendants had legitimate reasons for all

       employment decisions made regarding plaintiffs. Plaintiffs were not terminated because of any

       actions taken with respect to the Amicus Brief filed by the Office of the Public Defender as alleged

       in the Complaint, or otherwise with respect to conduct taken by them on issues of bail reform.

       Thus, plaintiffs cannot prevail on a claim for wrongful discharge.

              Lastly, Plaintiff’s claims for wrongful discharge are barred by the Pennsylvania Political

       Subdivision Tort Claims Act. It is well-settled that a wrongful discharge claim does not fall within

       any of the exceptions to immunity laid out in PSTCA § 8542.

              Injunctive Relief/ Reinstatement

              Plaintiffs are not entitled to reinstatement as a remedy. They were at-will employees and

       as a matter of law not entitled to reinstatement with an employment contract. Moreover, Plaintiffs

       cannot prove any entitlement to affirmative injunctive relief of reinstatement since they cannot

       prove irreparable harm or that money damages are not available as a remedy for their claims.

III.      Anticipated Scope of Discovery

              A. Summarize with specificity those issues on which the Parties will need to conduct

                  discovery. Identify categories of information each Party needs in discovery and why.:

                  Defendants will conduct discovery regarding conduct of plaintiffs leading up to the

                  termination of employment.       Defendants also will conduct discovery regarding

                  plaintiffs’ involvement in the preparation of the Amicus Brief, as well as others, and

                  their interactions with third parties such as the media regarding the same. Plaintiff

                  Hudson will seek to explore the factual circumstances surrounding her firing including



                                                        5
                 who made the decision to fire her, who influenced that decision, and why that decision

                 was ultimately made. Plaintiff Hudson will also seek to explore the scope of the Chief

                 and Deputy Chief Public Defender’s ordinary job duties, although she believes this

                 question to be primarily a question of law not fact. Plaintiff Beer will conduct discovery

                 regarding both his and Plaintiff Hudson’s job performance, job duties, the decision to

                 terminate their employment, and his monetary harm.

             B. Anticipated number of interrogatories per Party:             25

             C. Anticipated number of depositions per Party:                 10

             D. Plaintiffs anticipate deposing Judge Thomas DelRicci who may have information

                 regarding liability. At this time, Defendants anticipate seeking some limited third party

                 discovery from parties such as Community Legal Services and Philly Voice.

             E. Plaintiff Beer anticipates an expert regarding damages. Plaintiff Hudson may retain

                 an expert regarding damages. Defendants do not anticipate the need for an expert but

                 reserve the right to use expert testimony to counter any plaintiff expert witness.

IV.      Status of Discovery

             Plaintiffs have produced initial disclosures pursuant to Fed. R. Civ. P. 26 and served

      Requests for Production of Documents and Interrogatories upon Defendant. Defendants have

      served their Initial Disclosures as required by Fed. R. Civ. P. 26(a) and will serve their First Set of

      Interrogatories and First Requests for Production of Documents prior to the Rule 16 conference.

V.       Proposed Case Management Deadlines

             When completing this section, the Parties should presume that the Court will not bifurcate

      fact and expert discovery. Therefore, the Parties should propose dates that take that presumption

      into account.



                                                        6
              A. Deadline to serve initial disclosures under Rule 26(a)(1) (*must be exchanged at least

                  one (1) business day before Rule 16 conference):          November 16, 2020

              B. Deadline to amend pleadings to add claims or Parties (*must be as early as practicable

                  to avoid prejudice or unnecessary delays):                  January 17, 2021

              C. Deadline for affirmative expert reports (if any) and disclosure of lay witness opinion

                  testimony with related information and documents (if any): April 17, 2021

              D. Deadline for rebuttal expert reports (if any):                 May 17, 2021

              E. Deadline to complete discovery:                                May 17, 2021

              F. Defendants request six months of discovery due to the impact of COVID-19 and the

                  increased workload on County employees from the election for the next two months.

              G. Deadline to file motion for summary judgment:                  July 17, 2021

VI.       Deposition Scheduling

              The Court expects the Parties to meet and confer as soon as practicable to set aside dates

       to hold open for depositions before the close of discovery. If the Parties have not already done so,

       the Court will order the Parties to do so within two weeks of the Rule 16 conference.

              Have the Parties set aside dates for deposition? ___ Yes _x__ No

              If yes, what are those dates? _________________________________________________

              If no, when do the parties intend to confer, and how many dates do they intend to set aside?

              Immediately after the settlement conference on December 10, 2020.

VII.      Electronic Discovery

              The Parties do not anticipate any extraordinary issues regarding electronically stored

       information.




                                                        7
VIII.      Protective Orders and Confidentiality Agreements

               The Parties anticipate signing a protective order prior to the production of discovery

        responses.

 IX.       Alternative Dispute Resolution

               The parties are set for a settlement conference with Magistrate Elizabeth T. Hey on

        December 10, 2020.

  X.       Policies and Procedures

               Judge Wolson’s Policies and Procedures are available for the Parties to review on the

        Court’s website. By signing below, counsel for each Party and/or each pro se Party represents that

        he or she has reviewed the Judge’s Policies and Procedures and acknowledges the requirements

        contained therein. The Parties and their counsel further acknowledge by signing below that Judge

        Wolson will strike pleadings and other submissions that do not comply with his Policies and

        Procedures.

 XI.       Other Matters

               One potential issue the Parties have identified is whether Plaintiff Beer and Plaintiff

        Hudson’s cases would be tried together.



        Respectfully Submitted,

        /s/ Ronald L. Greenblatt
        Ronald L. Greenblatt
        Patricia V. Pierce
        Noah S. Cohen
        GREENBLATT PIERCE
        FUNT AND FLORES, LLC
        Attorneys for Plaintiff Dean Beer




                                                        8
/s/ Charles Gerstein
Charles Gerstein
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
charlie@civilrightscorps.org
202-894-6128
Attorneys for Plaintiff Keisha Hudson

/s/ Raymond McGarry
Mary Kay Brown, Esquire
Raymond McGarry, Esquire
Jami B. Nimeroff, Esquire
Brown McGarry Nimeroff LLC
2 Penn Center, Suite 610
1500 John F. Kennedy Boulevard
Philadelphia, PA 19102
T: (267) 861-5330

Attorneys for Defendants Montgomery County,
Commissioner Dr. Valerie Arkoosh, Commissioner
Kenneth Lawrence, Commissioner Joseph Gale,
and Chief Operating Officer, Lee Soltysiak

Dated: November 10, 2020




                                           9
